Citation Nr: 1341739	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-30 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right tibia and fibula fracture.

2.  Entitlement to service connection for right shin splints.

3.  Entitlement to service connection for left shin splints.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. 

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2013).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

At the Veteran's June 2003 entrance examination it was noted that he had a healed fracture of the right tibia and fibula from a 2001 motor vehicle accident for which he had undergone surgery.  There was a four inch scar on the right knee.  Therefore, the Board finds that the residuals of a right tibia and fibula fracture existed prior to service.  The service treatment records show complaints of right leg and knee pain during service and that in 2004 the distal interlocks were surgically removed. 

The Veteran had a VA examination in February 2009 at which he reported continued pain in the right lower leg with road marching and continued right knee pain since the 2001 surgery.  The examiner did not provide an opinion as to whether there was clear and unmistakable evidence that the residuals of a right tibia and fibula fracture did not increase in severity during service or that any increase was due to the natural progression of the injury. 

The service treatment records show that the Veteran was diagnosed with bilateral shin splints in August 2006.  The Veteran was diagnosed with a right knee strain at a May 2007 QTC examination.  

The Veteran reported at the February 2009 VA examination that when he had to do a lot of running during military service he began to have pain in both shins and that the course since onset had been stable.  The examiner indicated that the shin splints occurred during service but also indicated that they occurred after service.  No opinion was provided as to whether there were current shin splints and if so the likelihood that they were related to service.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for a new VA examination for the reasons discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for residuals of a right tibia and fibula fracture, bilateral shin splints, and a right knee disability.  Document all unsuccessful attempts to obtain such records. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and/or etiology of any residuals of a right tibia and fibula fracture, bilateral shin splints, and right knee disability found to be present.  The claims folder must be made available and reviewed by the examiner.  All indicated studies must be performed and all findings reported in detail.  The examiner is asked to specifically rule in or exclude a current diagnosis of bilateral shin splints.  

a) As noted, the Board finds that residuals of a right tibia and fibula fracture existed prior to service.  The examiner must state whether there is clear and unmistakable evidence (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the pre-existing residuals of a right tibia and fibula fracture were NOT aggravated during active service.

b) Is the evidence clear and unmistakable that a right leg shin splint existed prior to active duty?

If so, is there clear and unmistakable evidence that the pre-existing right leg shin splint was NOT aggravated during service? 

If the evidence does not demonstrate clearly and unmistakably that a right leg shin splint existed prior to active duty, is it at least as likely as not (a 50 percent or greater probability), that any current right leg shin splint had onset in or is related to service?

c) Is it at least as likely as not that a current left leg shin splint had onset in or is related to service? 

d) Is the evidence clear and unmistakable that a right knee disability (other than residuals of a right tibia and fibula fracture) existed prior to active duty?

If so, is there clear and unmistakable evidence that such pre-existing right knee disability was NOT aggravated during service? 

If the evidence does not demonstrate clearly and unmistakably that a right knee disability (other than residuals of a right tibia and fibula fracture) existed prior to active duty, is it at least as likely as not that any current right knee disability had onset in or is related to service?

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition, as contrasted to a temporary worsening of symptoms. 

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.  If any opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


